In S. v. Bradburn, 104 N.C. 881, the indictment was robbery, "near the highway," The facts were, that defendant and prosecutor went up the railroad and took a path to a point 20 steps from the railroad and 30 steps from the county road running parallel to the railroad. At that point the jury found that the robbery was committed. This was held to be robbery.
In the present case the indictment was robbery "at and near a certain highway." The facts are, that the defendant and prosecutor walked on the railroad some distance, when defendant stepped off 40 or 50 yards and called prosecutor to him, at a point 50 or 75 yards from the county road and in plain view of the road running parallel to the railroad. At that point the jury find that the robbery was committed. The facts and finding in the two cases are, in substance, the same, and upon that authority we hold that the present is a case of robbery. We can find no error in the charge of the court. We were favored with some discussion as to whether a railroad is a public highway, but that is outside the case, as we have a case of robbery with reference to the county road.
   NO ERROR. *Page 525 
(825)